

116 S5075 IS: COVID–19 Consumer Protection Act
U.S. Senate
2020-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5075IN THE SENATE OF THE UNITED STATESDecember 20, 2020Ms. Cantwell (for herself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit deceptive acts or practices in connection with public health emergencies resulting from COVID–19.1.Short titleThis Act may be cited as the COVID–19 Consumer Protection Act.2.Prohibiting deceptive acts or practices in connection with the novel coronavirus(a)In generalFor the duration of a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of confirmed cases of the 2019 novel coronavirus (COVID–19), including any renewal thereof, it shall be unlawful for any person, partnership, or corporation to engage in a deceptive act or practice in or affecting commerce in violation of section 5(a) of the Federal Trade Commission Act (15 U.S.C. 45(a)) that is associated with—(1)the treatment, cure, prevention, mitigation, or diagnosis of COVID–19; or(2)a government benefit related to COVID–19.(b)Enforcement by the Federal Trade Commission(1)ViolationA violation of subsection (a) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of the Federal Trade Commission(A)In generalThe Federal Trade Commission shall enforce subsection (a) in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.(B)Privileges and immunitiesAny person who violates this section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.(3)Effect on other lawsNothing in this section shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.(c)SeverabilityIf any provision of this section, or the application thereof to any person or circumstance, is held invalid, the remainder of this section and the application of such provision to other persons not similarly situated or to other circumstances shall not be affected by the invalidation.